   Exhibit 10.1 EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT
#1-26652287

 

 

LOGO [g433239g07o75.jpg]

 

PUBLISHER: LOCAL CORPORATION    PUBLISHER TAX ID: 33-0849123     Start Date:
November 1, 2012    End Date: Oct 31, 2017  

This Agreement shall terminate and supersede the Yahoo! Publisher Network
Agreement #1-26652287 between Yahoo! Inc. and Yahoo! Sarl, on one hand, and
Local Corporation (f/k/a Local.com Corporation), on the other hand, entered into
as of August 25, 2010, as amended. ***

 

Capitalized terms not defined herein shall have the meanings ascribed to them in
the Attachments hereto.

 

Deployment of Services on Publisher’s Offerings:

 

A. Results Hosting Sites

 

1.      Link = Search Box; Results = Paid Search Results; Publisher’s Offering =
the following Sites: www.local.com, www.mrlocal.com, www.premierguide.com,
www.ziphip.com, www.loqal.com, uk.local.com and local.co.uk (sometimes referred
to herein individually or collectively as “Results Hosting Sites”).

 

2.      Link = Hyperlinks; Results = Hyperlink Results; Publisher’s Offering =
Results Hosting Sites.

 

3.      Link = Ad Code; Results = Matched Ads; Publisher’s Offering = Results
Hosting Sites.

 

***  

 

D. Mapped Domains

 

1.      Link = Domain Match Link; Results = Domain Match Results; Publisher’s
Offering = Mapped Domains (as defined in Attachment D).

 

E. Applications

 

1.      Link = Search Box; Results = Paid Search Results; Publisher’s Offering =
the following Applications: (a) the SmartLinks plug-in application and (b) ***

 

Implementation:

 

•    As shown in Attachment A and as described in this SO and Attachments

***  

 

•    Publisher will abide by the provisions of all Attachments hereto.

 

Compensation:

 

A. For Paid Search Results, Matched Ads, Domain Match Results and Hyperlink
Results on all Publisher’s Offerings ***, Yahoo! will pay Publisher a percentage
of Adjusted Gross Revenue in accordance with the following table; Adjustment:
*** of Gross Revenue.

 

    Gross Revenue for the applicable calendar Month:    Publisher’s Percentage
of Adjusted Gross Revenue:          Up to ***    ***%     

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

 

    Greater than *** and up to ***    ***%          Greater than ***    ***%   
   

***

 

B. For Paid Search Results, Matched Ads, Domain Match Results and Hyperlink
Results ***, Yahoo! will pay Publisher ***% of Adjusted Gross Revenue;
Adjustment: *** of Gross Revenue.

 

Non-Disclosure Agreement (“NDA”) effective date: June 8, 2010

Notices will be delivered in accordance with Section 22 of Attachment B to:

 

PUBLISHER

 

7555 Irvine Center Drive, Irvine, CA 92618

  

YAHOO! INC.

 

3333 W. Empire Avenue, Burbank, CA 91504

    Fax: 949-784-0880              Attn: General Counsel    Fax:
818-524-3001                      Attn: General Counsel         

YAHOO! SARL

 

ZA la Pièce No 4

Route de l’Etraz

1180 Rolle, Switzerland

   Fax: 44 20 7131 1775                  Attn: Legal

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

 

 

Publisher and Yahoo! agree to this Service Order and Attachments A through F,
and all Exhibits.

 

Signed:

 

LOCAL CORPORATION     YAHOO! INC.     By:  

/s/ Michael Sawtell

    By:  

/s/ Al Echamendi

Name:   Michael Sawtell     Name:   Al Echamendi Title:   President and Chief
Operating Officer     Title:   VP Business Development Date:   October 31, 2012
    Date:   November 1, 2012             YAHOO! SARL             By:  

/s/ Jean-Christophe Conti

        Name:   Jean-Christophe Conti         Title:   VP – Head of Partnership
Group             Date:   November 1, 2012

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

 

ATTACHMENT A - IMPLEMENTATION REQUIREMENTS

The following requirements apply to all Links and Results shown in the SO. Any
provisions concerning Links and Results not explicitly listed in the SO do not
apply to Publisher. Yahoo! Inc. is solely responsible for the Yahoo! rights,
obligations and duties described under this Agreement for the markets included
as part of the Territory within the Americas and Yahoo! Sarl is solely
responsible for the Yahoo! rights, obligations and duties described under this
Agreement for all the markets included as part of the Territory outside of the
Americas. The use of the term “Yahoo!” throughout this Agreement shall refer to
Yahoo! Inc. in relation to the markets included as part of the Territory within
the Americas and shall refer to Yahoo! Sarl in relation to all markets included
as part of the Territory outside of the Americas.

 

A. Requirements for all Links, Queries and Results

 

1. Publisher will implement all Links and Results in a manner that is
substantially similar in design to the mockups (or as approved in writing by
Yahoo! (email sufficing)), including but not limited to, margins, text size,
color, font, shading/background, spacing, blank areas, content categories,
number of listings, section and placement on the page (top to bottom and left to
right). ***

 

2. Publisher will display the labels and headings in a manner that is
substantially similar in design to the mockups (or any labels, headings or
notices provided (or approved in writing) by Yahoo! or required by law), with a
nearby prominent link to a webpage that explains in language approved by Yahoo!
that certain Results are sponsored advertising. Yahoo! reserves the right to
include links within the Results to further clarify the sponsored nature of the
Results ***.

 

3. Publisher will display all Results on the next webpage displayed to a user
after a Query, with no interstitial content, at the same time as it displays the
other content on that webpage.

 

4. Publisher will not cache Results.

 

5. Publisher will display the *** Paid Results *** contiguously, in the order
provided by Yahoo!, without any other content between the individual Paid
Results. *** as shown in the mockups attached hereto or as otherwise approved in
writing by Yahoo!.

 

6. Publisher will not truncate the full titles, descriptions and URLs provided
by Yahoo! and will not modify any part of the Results. Publisher will display
Results in the language provided by Yahoo!.

7. Publisher will include the Links on each Publisher’s Offering as described in
the Agreement. Publisher will not request Results by any means except the Links
and will not place Links on any website, software application or email except
for the Publisher’s Offerings. Publisher will use commercially reasonable
efforts to enable all of its users to access and use the Links and Results and,
except as prohibited under Section 18 (Abuse of Services) of Attachment B, to
deliver all Queries to Yahoo! every time a user enters a search into the Search
Box, uses a Hyperlink or Domain Match Link, or navigates to an Ad Page.

 

8. ***

 

9. ***

 

10. Publisher will not (a) redirect a user away from the Advertiser Landing Page
after the user clicks on a Result, (b) provide a version of the Advertiser
Landing Page different from the page the user would access by going directly to
the Advertiser Landing Page, (c) intersperse any content between Results and any
Advertiser Landing Page, or (d) minimize, remove or otherwise inhibit the full
and complete display of any Advertiser Landing Page.

 

11. Publisher will implement any *** reasonable technical requirements requested
by Yahoo! ***.

 

12. Yahoo! reserves the right for certain keywords, in Yahoo!’s sole discretion,
to deliver no Results and provide a response that no Results are being
delivered.

 

13. Publisher will conspicuously post a privacy policy that complies with all
applicable laws, rules and regulations on each of Publisher’s Offerings that are
owned and operated by

 



 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

 

  Publisher. Publisher also represents and warrants that its contracts with ***
include a similar privacy policy requirement ***.

 

B. Additional Requirements for Matched Ads and/or Hyperlinks

 

1. The parties will agree in writing on the pages within Publisher’s Offerings
that will display Matched Ads and/or Hyperlinks (“Ad Pages”), using keywords
approved in writing or dynamically determined by Yahoo!. Publisher will display
Matched Ads and/or Hyperlinks to all users who navigate to the Ad Pages, to the
extent Matched Ads and/or Hyperlinks are provided by Yahoo!. Publisher will
allow the Hyperlinks to send Yahoo! a Query each time that a user uses a
Hyperlink. Yahoo! reserves the right to require Publisher to remove Matched Ads
and/or Hyperlinks from any webpage or to stop using any keyword for any reason
or no reason.

 

2. Publisher will display Matched Ads and/or Hyperlinks at the same time as it
displays the other content on the Ad Page.

 

3. Once a user arrives at an Ad Page, Publisher will not send Yahoo! additional
Queries for Matched Ads until the user navigates to a new Ad Page or refreshes
the Ad Page.

 

4. In order for Yahoo! to provide dynamic mapping of Matched Ads, Publisher
acknowledges that Yahoo! will crawl the content within Publisher’s Offerings and
will store and use limited information from Publisher’s Offerings, solely to the
extent needed for the necessary matching technology to function.

***


 

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

 

 

MOCKUPS

Mockups of *** on Publisher’s Offerings

The implementation of *** on Publisher’s Offerings shall be mutually agreed upon
by the parties in writing prior to Publisher’s use of *** on Publisher’s
Offerings.

Mockups of Results Hosting Sites

***

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

 

www.local.com

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

 

Mockups for ***

Links

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

 

 

         

Mockups of *** on Publisher’s Offerings

The implementation of *** on Publisher’s Offerings shall be mutually agreed upon
by the parties in writing prior to Publisher’s use of *** on Publisher’s
Offerings.

 

         

Mockups of Application

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

 

ATTACHMENT B – TERMS AND CONDITIONS

 

The parties agree to the following:

The parties’ agreement consists of the Service Order, all Attachments, and
Exhibits and the NDA (“Agreement”).

1. License. During the Term and subject to Publisher’s compliance with this
Agreement, Yahoo! grants to Publisher a limited, non-exclusive, non-assignable,
non-transferable, non-sublicensable (unless explicitly provided for under this
Agreement), royalty-free license to use and display the Links and the Results on
Publisher’s Offerings, solely for purposes contemplated in this Agreement. The
above license includes the limited right to use and reproduce the software code
and/or URLs that allow Publisher to create Links and receive Results.

2. Services. Yahoo! will use commercially reasonable efforts to respond to
Queries by delivering Results or a response that no Results are being delivered.
Yahoo! will determine the number of Results provided for each Query.

3. Publisher’s Offerings. Publisher represents and warrants that the listed
Publisher’s Offerings are all of Publisher’s websites, emails, software
applications and domains that include services similar to those covered by this
Agreement, as of the Start Date. This Agreement applies to the top-level domains
of any Web sites (including successor sites) that are included as Publisher’s
Offerings, but excludes any web pages (even those within the top level domain of
a Publisher’s Offering) that are intended for users outside the Territory. For
the avoidance of doubt, “all web pages within the top-level domain of the Site”
includes web pages under the “local.com” domain that is preceded by a city,
state or other local or regional designation (e.g., “amarillo.local.com”).
Further, for the avoidance of doubt, Publisher may not include or display any
Links or Results from Yahoo! on or in connection with any Publisher owned and/or
operated Publisher’s Offerings without Yahoo!’s prior written approval.

4. ***

5. Compensation. “Adjusted Gross Revenue” means Gross Revenue minus the
Adjustment. “Gross Revenue” means the amount

earned from Advertisers solely from the Paid Results shown on Publisher’s
Offerings in each of the Territories. Gross Revenue is calculated and payment is
made to Publisher (a) net of any taxes that are required to be collected,
withheld or paid with respect to such earned amount including social
contributions and/or taxes related to the international remittance of money
(except taxes on net income); (b) net of all credit card or other payment
processing fees, bad debt and charge-backs, commissions or discounts allowed or
paid to advertising agencies ***; and (c) net of refunds to Advertisers.

6. Payment. Yahoo! or a Yahoo! Related Party will pay Publisher within 45 days
after the end of the calendar month in which the relevant Results appeared on
Publisher’s Offerings. Payment will be made in US dollars. If Advertisers pay in
any other currency, Yahoo! will calculate payment using the average exchange
rate as published by a nationally recognized source (e.g., Oanda). If the
Territory includes countries other than the United States, Publisher
acknowledges that payment will only be made after Publisher fulfills Yahoo!’s
invoicing requirements. Yahoo! may offset payments by any amounts Publisher owes
to Yahoo!, including previous overpayments. In the event that Yahoo! refunds
amounts to Advertisers where the amount of the refund attributable to
Publisher’s Offerings is in excess of the amount Yahoo! owes Publisher,
Publisher will pay Yahoo! for such amounts within 30 days of Yahoo!’s request
(e.g., if the Advertiser refund attributable to Publisher’s Offerings is $100
and Yahoo! owes Publisher $80, Publisher shall pay Yahoo! $20 within 30 days of
Yahoo!’s request). For clarity, in no instance will Publisher be responsible for
amounts refunded by Yahoo! to Advertisers in excess of the amounts earned by
Publisher attributable to Publisher’s Offerings for such Advertisers during the
time period relevant for the refund (i.e., Publisher will never be required to
refund more than it has earned for the time period relevant for the refund).
Yahoo! may make payments only when Publisher’s balance exceeds US $250.00 (or
until termination or expiration of this Agreement). Except as specifically set
forth in this Section, Yahoo! will retain all revenues derived from or in
connection with its services.

 

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

 

7. Reports. Publisher will receive a monthly report describing how the payment
was determined. Yahoo! shall provide Publisher with a login and password to
access, at no charge to Publisher, Partner Insights or succeeding service, which
provides preliminary online data on the performance of the Results on
Publisher’s Offerings, including, without limitation, number of searches,
clicks, bidded searches, and other revenue data. Yahoo! will, upon Publisher’s
request, supply Publisher with up to *** to track such information (or such
number of *** in excess of *** as mutually agreed by the parties in writing,
email sufficing).

8. ***

9. Ownership. As between Yahoo! and Publisher, all right, title and interest in
the Links, Results and the Yahoo! trademarks are exclusively owned by Yahoo!,
its licensors and/or its Advertisers, and all right, title and interest in
Publisher’s Offerings, the Publisher Content and the Publisher trademarks are
exclusively owned by Publisher and/or its licensors.

10. No Implied Licenses. Each party reserves any rights not expressly granted
and disclaims all implied licenses, including implied licenses to trademarks and
patents.

11. Responsibility for Publisher’s Offerings. Publisher is solely responsible
for Publisher’s Offerings and the Publisher Content. Publisher will provide at
least 10 business days’ prior notification to Yahoo! of any material change in
the content, design or architecture of Publisher’s Offerings that would change
the target audience or affect the implementation or display of the Links or the
Results. If Publisher makes a material change as reasonably determined by
Yahoo!, or if Yahoo! receives one or more material complaints about Publisher or
any Publisher’s Offering that are verifiable (including complaints about the
traffic sent to Advertisers from or through (a) any Publisher’s Offering or
(b) any feed provided to Publisher by Yahoo!), then Yahoo! may terminate this
Agreement in whole or as to the specific Publisher’s Offering that was the
subject of the change or complaint, subject to the notice, cure and suspension
provisions in Section 19 below. However, such termination may be made
immediately upon notice, without opportunity to cure, if any of the following
factors relating to Publisher or any Publisher’s Offering is present: a

threatened or initiated third party claim or proceeding against Publisher,
Yahoo! or a Yahoo! Related Party; a governmental action or investigation;
adverse publicity or media attention; or Yahoo!’s reasonable belief that Yahoo!,
a Yahoo! Related Party or any Advertiser may incur liability. In addition,
termination under this Section 11 may be made without opportunity to cure if
notice of termination under this Section 11 has been provided to Publisher twice
before.

12. Information and Cooperation. For each Query and each click on a Paid Result,
Publisher will provide: ***. Publisher will provide this information at the time
a Query is sent to Yahoo! and when a user clicks on a Paid Result. For clarity,
Yahoo! will not request and Publisher will not share any personally identifiable
information with Yahoo!. Additionally, Publisher will utilize the URLs and other
source feed indicators designated from time to time by Yahoo!. The parties will
cooperate in a commercially reasonable manner to minimize automated, fraudulent
or lower quality traffic. Yahoo! will have no obligation to make payments in
instances when Publisher has failed to utilize designated source feed indicators
correctly. The ad serving and quality systems used by Yahoo! in connection with
this Agreement shall determine the validity and quality of all traffic, as well
as any discounting of traffic.

13. Confidentiality. For the duration of the Term, the parties’ confidentiality
obligations will be governed by the terms of the NDA, which is incorporated into
this Agreement by reference.

14. Yahoo! Indemnification. Yahoo! will indemnify, defend and/or settle, and pay
damages awarded pursuant to, any third party claim brought against Publisher
and/or Publisher’s officers, directors, employees or agents, *** provided that
Publisher promptly notifies Yahoo! in writing of any such claim, promptly
tenders the control of the defense and settlement of any such claim to Yahoo!
(at Yahoo!’s expense and with Yahoo!’s choice of counsel), and cooperates fully
with Yahoo! (at Yahoo!’s request and expense) in defending or settling such
claim, including but not limited to providing any information or materials
necessary for Yahoo! to perform the foregoing. Yahoo! will not enter into any
settlement or compromise of any such claim, which settlement or compromise would
result in any liability to Publisher or require Publisher to take any
affirmative action, without Publisher’s prior consent, which will not be
unreasonably withheld. ***

 

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

11



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

 

15. Publisher Indemnification. Publisher will indemnify, defend and/or settle,
and pay damages awarded pursuant to, any third party claim brought against
Yahoo! and/or Yahoo!’s officers, directors, employees or agents, which
(a) alleges that Publisher’s Offerings or any technological solution created by
Publisher or a third party to generate and display Hyperlinks on search results
pages infringes or misappropriates any valid intellectual property right in the
countries included in the Territory or (b) arises out of Publisher’s
modification of the Links or Results in any way or the use of the Results in
violation of the Agreement; provided that Yahoo! promptly notifies Publisher in
writing of any such claim, promptly tenders the control of the defense and
settlement of any such claim to Publisher (at Publisher’s expense and with
Publisher’s choice of counsel), and cooperates fully with Publisher (at
Publisher’s request and expense) in defending or settling such claim, including
but not limited to providing any information or materials necessary for
Publisher to perform the foregoing. Publisher will not enter into any settlement
or compromise of any such claim, which settlement or compromise would result in
any liability to Yahoo! or require Yahoo! to take any affirmative action,
without Yahoo!’s prior consent, which will not be unreasonably withheld.
Notwithstanding the foregoing, Publisher’s patent infringement indemnity
obligation shall not apply to any portion of a patent infringement claim that
directly results from or arises out of (i.e., such portion of a patent
infringement claim that would not have arisen but for the issues raised in
(i) though (iv) below): (i) the combination, distribution or use of Publisher’s
technology, by or on behalf of Yahoo!, with software, services, products, or any
other subject matter, that has not been expressly and specifically directed or
permitted by Publisher pursuant to, or otherwise contemplated by, the terms of
this Agreement, to the extent that such claim would have been avoided by the
non-combined or independent use of Publisher’s technology; (ii) modification of
Publisher’s technology by or on behalf of Yahoo! (except by Publisher on behalf
of Yahoo!) to the extent that such claim would have been avoided by use of the
unmodified Publisher technology; (iii) continued use of the allegedly infringing
Publisher technology, by or on behalf of Yahoo!, after Publisher notifies Yahoo!
of the infringement

allegation and provides Yahoo! with functionally equivalent subject matter, to
the extent that such equivalent subject matter would have avoided the alleged
infringement; or (iv) utilization of Publisher’s technology by Yahoo! outside
the scope of this Agreement.

16. DISCLAIMER OF WARRANTIES. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
(A) YAHOO! AND ITS LICENSORS ARE NOT RESPONSIBLE FOR ANY CONTENT PROVIDED
HEREUNDER OR FOR ANY WEB SITES THAT CAN BE LINKED TO OR FROM THE RESULTS,
(B) PUBLISHER ACKNOWLEDGES THAT THE PAID MARKETPLACES ARE CONTINUOUSLY CHANGING
AND THAT YAHOO! RESERVES THE RIGHT TO UPDATE SUCH MARKETPLACES, PRODUCTS AND
SERVICES, AND (C) YAHOO! AND ITS LICENSORS MAKE NO WARRANTY OF ANY KIND, WHETHER
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING WITHOUT LIMITATION
WARRANTIES OR CONDITIONS OF MERCHANTABILITY, FITNESS FOR A PARTICULAR USE, AND
NONINFRINGEMENT.

17. LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
NEITHER PARTY WILL BE LIABLE FOR ANY LOST PROFITS, COSTS OF PROCUREMENT OF
SUBSTITUTE GOODS OR SERVICES, OR FOR ANY OTHER INDIRECT, SPECIAL, INCIDENTAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, HOWEVER CAUSED, AND UNDER WHATEVER CLAIM OR THEORY OF LIABILITY
BROUGHT (INCLUDING, WITHOUT LIMITATION, UNDER ANY CONTRACT, NEGLIGENCE OR OTHER
TORT THEORY OF LIABILITY) EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY’S AGGREGATE
LIABILITY FOR DIRECT DAMAGES UNDER THIS AGREEMENT (CUMULATIVELY) SHALL BE
LIMITED TO ***

NOTWITHSTANDING THE FOREGOING, THE ABOVE EXCLUSIONS AND LIMITATIONS OF LIABILITY
WILL NOT APPLY TO: (i) A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS;
(ii) AN INTENTIONAL BREACH

 

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

12



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

 

BY PUBLISHER OF ITS EXCLUSIVITY OBLIGATIONS; or (III) ANY AMOUNTS PAYABLE UNDER
A PARTY’S EXPRESS INDEMNIFICATION OBLIGATIONS; PROVIDED, HOWEVER, THAT EACH
PARTY’S AGGREGATE LIABILITY UNDER ITS RESPECTIVE INDEMNIFICATION OBLIGATION IN
SECTION 14 AND SECTION 15 OF ATTACHMENT B SHALL BE LIMITED TO ***

18. Abuse of Services. Unless specifically allowed in this Agreement, (1) none
of the circumstances described *** below will occur on or in connection with
Publisher’s Offerings; ***:

(a) Queries or clicks generated by any automated or fraudulent means, provided
that only for the purposes of constituting a breach by Publisher under this
Agreement, the following shall apply: ***. For clarity, any and all Queries or
clicks generated by automated or fraudulent means shall not be counted for
purposes of calculating any compensation owed to Publisher, ***; and all
suspension and termination rights set forth below in this Section 18 shall be
applicable immediately***;

(b) Queries or clicks on Results generated by misleading, manipulative,
deceptive or incented means, including but not limited to: (i) blind links
(where users do not know that they will be performing a Query or clicking on a
Result); (ii) requiring a user to search or click to receive some other benefit,
obtain some other result or perform another function (such as leaving a webpage
or closing a window); (iii) pre-populating the Search Box; (iv) Publisher, its
employees, contractors or agents clicking on the Results except in the course of
normal individual use; or (v) offering a user any inducement of any kind to
search or click on the Results;

(c) Unauthorized implementations, including: (i) use, display, syndication,
sublicensing or delivery of the Links, Results or Marks anywhere other than on
Publisher’s Offerings; (ii) Links placed on or Queries from or after 404 or
other error messages; (iii) Queries from, or displays of Results or Links within
pop-over or pop-under windows, in or through a downloadable application, or in
or through an email; or (iv) using a software application that is downloaded to
users’ computers to drive traffic to any website on which Links or Results
appear unless the application has been formally approved by Yahoo!;

(d) Sending Queries from users located within countries identified on the Office
of Foreign Assets Control’s list of sanctioned countries, or masking the true
user agent, referring URL, serveURL or IP address of a user;

(e) Adding, deleting or changing terms or characters of a Query by anyone other
than the user;

(f) ***, display of anything (such as pop-up windows, expanding banners or
buttons or any animation) that may obscure any portion of the Links or the
Results or stripping, blocking, or filtering Results by any means or in any way
preventing or inhibiting the display of Results in whole or in part;

(g) Sending Queries to, or otherwise accessing, market-specific Yahoo!-provided
search databases or Yahoo!-provided product-specific paid marketplace databases
except as approved by Yahoo!;

(h) Purchasing traffic with the intent of directing users to web pages where
Paid Results are the most prominent page element. Yahoo! acknowledges that the
mockups attached hereto have been reviewed by Yahoo! and that the Paid Results,
exactly as reflected on the attached mockups, are not considered by Yahoo! to be
“the most prominent page element” on such web page; or

(i) Installing any program on a user’s computer or replacing a user’s home page,
without the user’s express and informed prior consent.

Any search, impression, click or conversion generated in violation of this
Section 18 shall not be counted for purposes of calculating any compensation
owed to Publisher.

If any of the provisions of Section 18 above is violated, Yahoo! may immediately
suspend services upon notice to Publisher. If Publisher fails to cure or prevent
the noticed activity within 48 hours after Yahoo! informs Publisher of the
violation or if Publisher fails to provide reasonable assurances that there will
be no further violations, Yahoo! may terminate this Agreement immediately upon
notice without liability to Publisher except for any compensation due to
Publisher through the date of termination. If Publisher cures such violation,
Yahoo! will promptly (within 1 business day) reinstate the services previously
suspended.

 

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

13



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

 

If Publisher violates the same provision of this Section 18 more than once ***
or any of the provisions of this Section 18 more than twice, Yahoo! may
terminate this Agreement without providing opportunity to cure.

19. Breach/Bankruptcy. Except where this Agreement provides otherwise, either
party may terminate this Agreement if the other party fails to cure any material
breach of this Agreement within 10 days of notice thereof. When Yahoo! is the
non-breaching party, Yahoo! may suspend services to Publisher during the cure
period if Yahoo! believes the suspension will prevent harm to Yahoo! or the
Yahoo! network. In addition, either party may suspend performance and/or
terminate this Agreement if the other party makes any assignment for the benefit
of creditors or files or has filed against it any petition under bankruptcy law.

20. Change of Control or Transfer of Assets.

(a) Yahoo! may terminate this Agreement immediately without liability upon the
existence of a Change of Control by Publisher ***. Publisher agrees to notify
Yahoo! of a Change of Control by Publisher within 15 business days of such
Change of Control. “Change of Control” means (i) a merger, consolidation or
other reorganization to which Publisher is a party, if the individuals and
entities who were stockholders (or partners or members or others that hold an
ownership interest) of Publisher immediately prior to the effective date of the
transaction have “beneficial ownership” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of less than eighty percent
(80%) of the total combined voting power for election of directors (or their
equivalent) of the surviving entity following the effective date of the
transaction, (ii) acquisition by any entity or group of direct or indirect
beneficial ownership in the aggregate of then issued and outstanding securities
(or other ownership interests) of Publisher in a single transaction or a series
of transactions representing in the aggregate twenty percent (20%) or more of
the total combined voting power of Publisher, or (iii) a sale of all or
substantially all of Publisher’s assets.

(b) Publisher will not assign or transfer any Publisher’s Offering to any entity
wholly or partially owned by, controlled by or under common ownership or control
with Publisher

without requiring that entity to enter into one of the following, at Yahoo!’s
request: (i) an amendment to this Agreement adding that entity as a party, or
(ii) a separate agreement containing terms substantially similar to this
Agreement.

21. Traffic Quality Shortfall. If the traffic quality score for *** for any
calendar month is less than *** on the Traffic Quality Scale *** or (b) any
other Publisher’s Offering for any calendar month is less than *** on the
Traffic Quality Scale, Yahoo! may notify Publisher of such traffic quality
score. Upon receiving such notice, Publisher will have 30 days to bring its
traffic quality score above the applicable percentage (referenced above) on the
Traffic Quality Scale. If Publisher fails to bring its traffic quality score
above the applicable percentage within the 30 day period, then Yahoo! may
terminate this Agreement, in whole or in part (including but not limited to, on
a Territory, a Publisher’s Offering and/or an individual tag basis), immediately
upon notice. In addition, without limitation of the foregoing, if, ***, then
Yahoo! may terminate this Agreement, in whole or in part (including but not
limited to, on a Territory, a Publisher’s Offering and/or an individual tag
basis), immediately upon notice. Publisher acknowledges and agrees that Yahoo!
may modify the method used to measure Publisher’s traffic quality from time to
time in Yahoo!’s sole discretion***.

22. Notice. Notice will become effective when delivered: (a) by courier to the
address in the SO (established by written verification of personal, certified or
registered delivery by courier or postal service); or (b) by fax to the fax
number in the SO (established by a transmission report and followed by a copy
sent by courier or certified or registered mail). All notices to Yahoo! Sarl
must include a copy to 4th Floor, 125 Shaftesbury Avenue, London, WC2H 8AD, Fax:
44 (0) 207 131-1775, Attn: Legal. The parties will notify each other of updated
addresses and/or fax numbers. If (and only if) a party has failed to furnish an
accurate fax number, the other party may notify that party by electronic mail to
that party’s primary contact (followed by a copy sent by courier or certified or
registered mail). Such email notice will become effective when sent, provided
that the sender does not receive a response that the message could not be
delivered or an out of office reply.

23. PR. No party will issue a press release or other written public statement
regarding this Agreement without the other party’s written

 

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

14



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

 

approval (not to be unreasonably delayed), except that (a) Yahoo! and any Yahoo!
Related Party may communicate the general nature of this Agreement to
Advertisers and may list Publisher as a Yahoo! publisher, and (b) if either
party is required by a government agency (such as the SEC) to disclose the
existence and/or terms of this Agreement, then the disclosing party may make
such disclosure; provided that, the disclosing party shall (i) promptly notify
the other party of such requirement, (ii) provide the other party with a
reasonable opportunity to review and consent to such disclosure, which consent
shall not be unreasonably withheld, and (iii) reasonably cooperate with the
other party to seek confidential treatment or to obtain an appropriate
protective order to preserve the confidentiality. Each party will use reasonable
efforts to give the other party 10 business days prior written notice of its
intent to file this Agreement with the SEC or other similar regulatory agency
and will work in good faith with the other party for the purpose of agreeing
upon and incorporating proposed redactions (such proposed redactions to comply
with laws, rules and regulations interpreting securities and other applicable
laws); provided that, in the event this Agreement must be filed with the SEC in
connection with a Form 8-K, the required prior written notice period shall only
be 2 business days No cure period shall apply to a breach of this Section.

24. Assignment. Subject to the restrictions set forth below, this Agreement may
be assigned in whole, or in part and shall inure to the benefit of, and shall be
binding upon, the parties’ successors and assigns. Notwithstanding anything
contained herein to the contrary, no party shall assign any of its rights under
this Agreement nor delegate any of its duties under this Agreement without
Yahoo!’s or Publisher’s, as applicable, prior written consent (not to be
unreasonably delayed); provided, however, that no such consent is required if an
assignment is made by Yahoo! to a Yahoo! Related Party, or by either party in
connection with a Change in Control in which the acquirer is not a Named
Company. Any unauthorized assignment or transfer of this Agreement shall be null
and void and of no force or effect.

25. Agreement. Executed counterparts will each be deemed originals. The parties
can rely on fax copies of the signed Agreement as if they are originals. Only a
written instrument executed by

the party expressly waiving compliance may waive any terms of this Agreement. In
the event Publisher does not include a date in its signature block in the SO,
the Start Date of this Agreement will be the date included in Yahoo! Inc.’s
signature block. In the event of any discrepancy regarding the date included in
Publisher’s signature block, the earlier date will control. This Agreement,
together with the documents referenced in this Agreement, will contain the sole
and entire understanding of the parties with respect to the subject matter of
this Agreement, and supersedes all prior negotiations, discussions, commitments
and understandings heretofore had between the parties with respect thereto. The
parties acknowledge and agree that they have been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
their own choice or that they have voluntarily declined to seek such counsel.
Any amendments or modifications to this Agreement must be in writing and signed
by an officer of each party. If any part of this Agreement is invalid, the
remainder shall remain in force and the invalid portion will be replaced with a
valid provision coming closest to the parties’ intent and having like economic
effect.

26. Law and Venue. This Agreement is governed by, and will be construed
according to the laws of the State of California, United States of America
without regard to conflict of laws rules that would otherwise apply laws of any
other state or jurisdiction. Each party hereby consents to non-exclusive
personal jurisdiction and venue in the federal and state courts for Santa Clara
County, California.

27. Expiration/Termination. When this Agreement expires or is terminated: all
rights and licenses in this Agreement will terminate immediately and Publisher
will immediately cease using the Links, Results and Marks; Sections 5, 6, 9,
13-17, 22, 23, 25-27 and 29 of this Attachment B, Sections 6 and 7 of the Domain
Match Attachment, ***, Sections 8, 10 and 11 of the Software Attachment, and any
other provisions of this Agreement that by their terms should survive the
expiration or earlier termination of this Agreement will survive; and Publisher
will promptly refund to Yahoo! any unearned portion of any payment.

28. ***

29. Misc. In the event of a conflict between the

 

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

15



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

 

terms of the SO and Attachments A and B, the terms of the SO and Attachment A
will govern. A party will not be liable for failing to perform because of
strikes, riots, natural disasters, internet outages, terrorism, government
action, or any other cause beyond the party’s reasonable control. The parties
are independent contractors, not agents, partners, employees or joint venturers.

30. Definitions.

Above the Fold: visible without scrolling down, right or left, at a screen
resolution of 1024x768.

Ad Code: the JavaScript or other code that initiates a Query when a user goes to
an Ad Page.

Advertiser: any entity providing advertising content to paid marketplace
databases for display as Paid Results.

Advertiser Landing Page: the landing page of the Advertiser associated with a
Paid Result.

Agreement: see preamble in Attachment B.

Algorithmic Listings: any response to a search query, keyword or other request
served from an index or indexes of data related to Web pages generated, in whole
or in part, by the application of an algorithmic search engine.

Category-Specific Local Search Listings: Search result listings provided
directly from a third party’s local commercial database of category-specific
advertisers (e.g., travel and hotels). Hotels.com and servicemagic.com are
examples of Category-Specific Local Paid Listing providers.

Hyperlinks: words that are displayed in the form of hyperlinks, that generate a
Query when clicked on or used by a user.

Hyperlink Results: the content of Advertisers served from paid marketplace
databases in the Territories in response to a Query generated by a Hyperlink,
provided for display as sponsored listings. Hyperlink Results do not include Web
Search Results.

Links: Search Boxes that return Paid Search Results, Hyperlinks that return
Hyperlink Results, and Ad Code, to the extent included in the SO.

Local Paid Search Results: means the Paid Search Results that contain locally
targeted information and other content of Advertisers.

Marks: any Yahoo! trademark shown in the mockups (or as approved in writing by
Yahoo!).

Matched Ads: the content of Advertisers served from paid marketplace databases
in the Territories in response to a Query generated from the Ad Code.

Named Companies: *** and any of their subsidiaries that Yahoo! may identify from
time to time upon written notice to Publisher***.

Paid Listings: any search result listing that responds to a search query,
keyword query, or other similar request for which the review, cataloging,
collection, maintenance, display, indexing, ranking, or other activity is paid
for by an advertiser, regardless of the method by which payment is determined
(i.e., whether cost-per-clock, cost-per-action, cost-per-impression,
pay-for-placement, paid inclusion or otherwise), and regardless of whether
Publisher receives payment directly.

Paid Results: Paid Search Results, Domain Match Results, Hyperlink Results
and/or Matched Ads.

Paid Search Results: the content of Advertisers served from paid marketplace
databases in the Territories in response to a Query generated through a Search
Box, provided for display as sponsored listings. Paid Search Results do not
include Web Search Results.

Publisher Content: all content residing on Publisher’s Offerings, including
third party content, but excluding the Links, Results and Marks.

Publisher’s Offerings: any Sites, *** Mapped Domains, Applications, and Emails
identified in the SO and any Attachments.

Query: a search query initiated from the Search Box or a Hyperlink, or a request
for Matched Ads initiated by the Ad Code on an Ad Page.

Results: Paid Search Results, Hyperlink Results, Domain Match Results, Web
Search Results and/or Matched Ads, to the extent included in this Agreement and
as appropriate to the context.

Search Box: a graphical area in which a user can enter a Query.

SO: the Service Order.

Term: the period between the Start Date and the End Date, plus any renewal
periods, unless terminated earlier as provided in this Agreement.

 

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

16



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

 

Territory: the following countries or regions where Yahoo! has a paid
marketplace: the United States and the United Kingdom. The aforementioned
countries or regions may be updated upon mutual written agreement of the
parties.

Traffic Quality Scale: the scale used by Yahoo! to measure traffic quality in a
manner consistent among all Yahoo! search marketing publishers.

Web Search Results: the responses served from Web search databases ranked by an
algorithm designed to determine relevance.

Yahoo! Related Party: at any time during the Term, Yahoo! Inc., and any joint
venture of Yahoo! Inc., and any entity that directly or indirectly controls, is
controlled by, or is under common control with Yahoo! Inc., where “control”
means the ownership of, or the power to vote, at least twenty percent (20%) of
the voting stock, shares or interests of such entity. In the event of an
assignment of all or part of this Agreement to a Yahoo! Related Party, the term
“Yahoo!” used in this Agreement shall be deemed to refer exclusively to the
Yahoo! Related Party as a party to this Agreement, to the extent of the
assignment (as to both the Yahoo! Related Party’s responsibilities and rights).


 

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

17



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT 1-26652287

 

***

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

18



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #                    

 

ATTACHMENT D - DOMAIN MATCH ATTACHMENT

 

1. Definitions.

 

(a) Domain Match Link: the Search Box, Hyperlinks and/or URL of a Mapped Domain
to the extent that Yahoo! agrees to receive Queries from such Links on the
Mapped Domains and Landing Pages.

 

(b) Domain Match Results: the content of Advertisers served from Yahoo!’s paid
marketplace databases in response to Queries from Landing Pages or in response
to the URL of certain Mapped Domains, which responses are provided for display
as sponsored listings. Domain Match Results do not include Web Search Results.

 

(c) Domain Results Page: a webpage that displays Domain Match Results.

 

(d) Landing Pages: the webpages hosted by Publisher that display Search Boxes
and/or Hyperlinks, as shown in the mockups (or as approved in writing by
Yahoo!).

 

(e) Mapped Domains: all of the domain names owned, operated or registered by
Publisher that have been submitted by Publisher to qualify to receive Domain
Match Results and that have been approved by Yahoo! to display Domain Match
Results, provided such domain names do not violate the policies stated below.

 

2. Domain Match Implementation. Upon a user typing in a Mapped Domain, Publisher
will directly transfer the user to a Landing Page or Domain Results Page (as
determined by Yahoo!’s mapping technology). Except as shown in the mockups (or
as approved in writing by Yahoo!), Publisher will not display or link to any
content on any Landing Page or Domain Results Page without Yahoo!’s prior
written consent.

 

3. Representations, Warranties and Covenants. Publisher represents and warrants
that Publisher has the right to use each Mapped Domain and that each Mapped
Domain (a) does not violate the intellectual property rights of any third party;
(b) does not

  violate any applicable law; (c) is not subject to any injunction; (d) is not
libelous, defamatory, or obscene; and (e) does not violate the policies
described below. If any of the foregoing (a)-(e) apply to a Mapped Domain, then
Publisher shall not redirect such Mapped Domain to any webpage associated with
Yahoo!, or on which Links or Results are available. Publisher will promptly
notify Yahoo! of any claim made or threatened against it concerning any Mapped
Domain.

 

4. Yahoo! Rights. Notwithstanding anything in this Agreement to the contrary and
without limitation of Yahoo!’s other rights and remedies, Yahoo! may, for any
reason or no reason, in its sole discretion: (a) decline to respond to Queries
originated from one or more Mapped Domains; or (b) require Publisher to block
the display of one or more Landing Pages or Domain Results Pages if Yahoo!
reasonably believes that (i) Publisher does not have the right to use or to
associate data or content with a corresponding Mapped Domain, or (ii) the
association of data or content on the Landing Page or Domain Results Page in
response to a Mapped Domain (A) violates the intellectual property rights of a
third party, (B) is libelous, defamatory or obscene, or (C) might create
liability for Yahoo!.

 

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

19



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #                    

 

5. Policies. Yahoo! may change or add to these policies in its sole discretion
by informing Publisher in writing (email sufficing), provided that Publisher
shall have ten (10) days to become compliant with such new policies *** the
exclusivity and other applicable provisions set forth elsewhere in this
Agreement, including within other attachments, will be applied to the Mapped
Domains, as appropriate to each such Mapped Domain (e.g., a Mapped Domain owned
by Publisher will be deemed a Site pursuant to the Agreement and a domain owned
by a third party, but operated by Publisher, would be deemed a *** pursuant to
the Agreement, as applicable); provided however that Yahoo! has the right to
review and approve the new implementation for the Site, ***. Publisher will not
redirect to Yahoo! any domain names that include the following:

 

(a) trademarks, company names, and names of specific natural persons (including
misspellings), such as McDonalds.com, macdnlds.com, xcerox.com, micaljordan.com;

 

(b) words which would evoke a question of legality, such as automatic or
military-style assault weapons, cracked or pirated software (e.g., words like
appz, warez, cracks, crackz, hacks, hackz), falsely obtained passwords (e.g.,
words like passwordz), prostitution services, and questionable substances or
words alluding to the ingestion of questionable substances;

 

(c) defamatory, libelous or threatening language, such as racial or religious
epithets or language related to doing physical harm to people or their property;

 

(d) vulgar or obscene language, such as f-ckyu.com;

 

(e) any language that might advocate or glorify torture, rape or any other
illegal or harmful act; and

 

(f) any language that is sexually explicit, including but not limited to
language related to prostitution, child pornography or underage sex, bestiality,
necrophilia, incest or pedophilia.

 

6. Compensation.

 

(a) Without limiting Yahoo!’s other rights or remedies (including the right to
recover any damages permitted by the Limitation of Liability provision), if
Publisher violates any provision of Yahoo!’s policies, Yahoo! may assess a fee
of *** of Domain Match Results Gross Revenue for the Publisher’s Offerings in
violation of the policies for the month in which such violation was committed,
which fee helps to cover Yahoo!’s costs in monitoring and administering these
policies. Violations of the policies include but are not limited to misuse of
the feed provided by Yahoo!, changes to the mapping determined by Yahoo!’s
technology and disapproved implementations of Landing Pages or Domain Results
Pages.

 

(b) If Publisher generates any revenue while in violation of any requirement of
this Domain Match Attachment, Yahoo! reserves the right

  to exclude the revenue attributable to such violation from its calculation of
any amounts owed to Publisher.

 

7. Indemnity. Without limiting Publisher’s other indemnification obligations
under this Agreement, Publisher will (a) indemnify, defend and/or settle, and
pay damages awarded pursuant to, any third party claim brought against Yahoo!,
any Yahoo! Related Party and any Advertiser, arising out of or related to any
Mapped Domain; and (b) reimburse Yahoo! for any reasonable payment made to its
Advertisers in settlement of costs, attorneys fees and damages incurred by such
Advertisers in connection with bona fide, non-frivolous investigations or claims
against such Advertisers, resulting from any Mapped Domain or any breach of this
Domain Match Attachment, even if no formal claim has been brought against Yahoo!
or its Advertisers or tendered pursuant to the procedure set forth above. ***

 

8. Misc. In the event of a conflict between the terms of this Domain Match
Attachment and any other provision of the Agreement, the terms of this Domain
Match Attachment will govern as to Domain Match. In the event that Publisher
becomes aware of any applicable law or regulation that contains more stringent
requirements than this Domain Match Attachment after reasonable inquiry,
Publisher will inform Yahoo! and will comply with the more stringent
requirement.

 

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

20



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #                    

 

***

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

21



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #                    

 

ATTACHMENT F – SOFTWARE ATTACHMENT

 

1. Definitions.

 

(a) Application: Publisher’s or a Yahoo! approved Affiliate’s software
application(s) shown in the SO or described elsewhere in the Agreement. ***

 

(b) Bundled Application: any application other than an Application, whether
owned or distributed by Publisher or a third party, that is distributed with any
Application.

 

(c) Certification Program: a program used to verify that software applications
distributed by Yahoo! partners meet certain guidelines.

 

(d) Certification Provider: the provider of the Certification Program, whether
Yahoo! or a designated third party.

 

(e) Certified/Certification: the status of meeting the criteria of the
Certification Program and of having an up-to-date certification from the
Certification Provider.

 

(f) ***

 

2. Links and Results. Publisher or a Yahoo! approved Affiliate may include the
following Links and Results in or through Applications, as shown in the mockups
(or as approved in writing by Yahoo!):

 

  x Search Box: Paid Search Results

 

3. Software Guidelines. Publisher will comply, and shall cause its Affiliates to
comply, with the Yahoo! Downloadable Software Guidelines attached hereto, as may
be updated from time to time in Yahoo!’s sole discretion (“Software
Guidelines”). Any material non-compliance with the Software Guidelines shall
constitute a material breach of this Agreement.

 

4. Bundled Applications. Publisher must obtain Yahoo!’s prior written approval
of any and all Bundled Applications. Yahoo! may reject any proposed Bundled
Application for any reason or no reason in its sole discretion. Yahoo! may
terminate the approved status of a Bundled Application for any reason or no
reason with 24 hours’ notice.

 

5. Distribution Requirements

(a) Publisher agrees to comply, and shall cause its Affiliates to comply, with
all applicable export, re-export, and import laws and regulations of the United
States and other countries, including but not limited to, the U.S. Export
Administration Regulations and U.S. Foreign Assets Control Regulations;

(b) The offer and installation of the Application will be as shown in the
mockups; any changes thereto shall be pre-approved by Yahoo! in writing;

(c) If applicable, Yahoo! will provide to Publisher the local Yahoo! search tags
for each of the Territories. In such case, Publisher is responsible for matching
the appropriate Yahoo! search tag with the markets in which users are located;
and

(d) The Application shall be offered by Publisher or the Yahoo! approved
Affiliate (as applicable) on an opt-out basis.

 

6. Representations and Warranties. Publisher represents and warrants that, at
all times during the Term, all Applications and the distribution of all
Applications will comply with all applicable laws, rules and regulations.

 

7. Notification. Publisher will immediately inform Yahoo! of any third party
claim or governmental action or investigation related to the Application or the
distribution of the Application.

 

8. Adjustment to Compensation. If Publisher generates any revenue while in
violation of any requirement of this Software Attachment, Yahoo! reserves the
right to exclude the revenue attributable to such violation from its calculation
of any amounts owed to Publisher.

 

9. Termination. Without limiting its other rights and remedies, Yahoo! may
terminate this Software Attachment in whole or in part, immediately upon notice,
in the event of any of the following:

 

(a) Subject to Section 5 (Distribution Requirements) of this Software
Attachment, the Application fails to meet the criteria for Certification or
fails to maintain Certification in accordance with the requirements of the
Certification Program;

 

(b) The existence of a claim eligible for indemnity or reimbursement as
described below;

 

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

22



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #                    

 

(c) The existence of any governmental action or investigation related to the
Application and/or the installation, download or distribution of the
Application;

 

(d) Any adverse publicity or media attention related to the Application and/or
the installation, download or distribution of the Application;

 

(e) A complaint from a third party related to the Application and/or the
installation, download or distribution of the Application; or

 

(f) Yahoo!’s reasonable belief that the Application and/or the installation,
download or distribution of the Application may cause liability to Yahoo!, any
Yahoo! Related Party, or any Advertisers.

 

10. Audit. Yahoo! may audit Publisher for compliance with this Software
Attachment once in each 6 month period during the Term and once during the 90
day period following expiration or termination of this Agreement. Each audit
will apply to the prior 6 months. The audit may be conducted by Yahoo! or by an
independent third party auditor reasonably acceptable to Publisher, at Yahoo!’s
own expense. The audit will be conducted at a mutually agreed time during normal
business hours. The third party auditor will be bound to confidentiality
obligations substantially similar to the confidentiality obligations in this
Agreement, and the results of the audit and all information reviewed during such
audit will be deemed Publisher’s confidential information. The auditor may
review only those records that are reasonably necessary to determine Publisher’s
compliance with this Software Attachment.

 

11. Indemnity. Without limiting Publisher’s other indemnification obligations
under this Agreement,

  Publisher will indemnify, defend and/or settle, and pay damages awarded
pursuant to, any third party claim brought against Yahoo!, any Yahoo! Related
Party and any Advertiser, arising out of or related to any of the following
(each, a “Publisher Application Matter”): (a) an Application or Bundled
Application; (b) the means or method provided or authorized by Publisher or any
of its distributors by which users download, install or otherwise access or use
any Application or Bundled Application; (c) the collection, transmission,
publication or display of any information, including personal information, by or
on behalf of Publisher or its distributors, or authorized by Publisher or any of
its distributors, in connection with any Application or Bundled Application;
(d) any advertising transmitted or displayed in connection with any Application
or Bundled Application (other than Results); or (e) Publisher’s breach of any
representation, warranty or commitment made in this Software Attachment. In
addition, Publisher will reimburse and pay Yahoo! the amount of any reasonable
reimbursement made by Yahoo! to Advertisers for any bona fide, non-frivolous
claims or demands (as determined by Yahoo! in its reasonable judgment) resulting
directly from a Publisher Application Matter, even if no formal litigation claim
has been brought against Yahoo! or its Advertisers. ***

 

12. Misc. In the event of a conflict between the terms of this Software
Attachment and any other provision of the Agreement, the terms of this Software
Attachment will govern as to Applications. In the event that any applicable law
or regulation contains more stringent requirements than this Software
Attachment, Publisher will inform Yahoo! and will comply with the more stringent
requirement.

 

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

23



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #                    

 

 

Yahoo! Downloadable Software Guidelines

 

Guidelines for Downloadable Applications

 

Purpose of this document: These guidelines are designed for Yahoo! publishers
who offer downloadable Applications, such as toolbars, that provide users with
access, directly or indirectly, to Yahoo! Paid Results.

 

I.       General Requirements

 

1.      All downloadable Applications, Affiliates, and Bundled Applications must
be approved in advance by Yahoo!.

 

2.      It is the publisher’s obligation to ensure that Affiliates abide by
these guidelines.

 

3.      If Yahoo! uncovers suspected non-compliance with these guidelines, an
Application, or in some cases all of a publisher’s or its Affiliate’s
Applications, will be subject to enforcement procedures, including but not
limited to, termination of the publisher’s agreement.

 

4.      Yahoo! may require, in its sole discretion, that an Application receive
Certification through a third party certification program approved by Yahoo!.

 

II. User Consent

 

1.      User consent must always be obtained prior to the initial download and
installation. Installations without user consent are prohibited.

 

2.      User consent to download and install must be obtained for each
Application.

 

3.      All user notices must be in plain language and prominently displayed.

 

III. Notices and Disclaimers

 

1.      The publisher must provide a primary notice to the user that clearly
discloses specific behaviors such as:

 

a.      Redirecting the user’s Internet searches;

 

b.      Adding a toolbar to the user’s web browser or modifying the
functionality of the browser or desktop;

 

c.      Changing the user’s home page, default search provider, or error page
handling, or otherwise modifying browser settings;

 

d.      Changing the user’s default provider, web proxy, security or Internet
settings; or

 

e.      Causing known material adverse effects on system performance for typical
users.

 

2.      The publisher must provide an end user license agreement and privacy
statement that:

 

a.      Is conspicuous and ensures that users understand what they are
downloading; and

 

b.      Explains functionalities that impact the user experience.

 

IV. Uninstalling Applications

 

1.      Instructions for uninstalling must be easy for the user to find and
understand.

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

24



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #                    

 

 

2.      Methods for uninstalling must be available in places where users are
accustomed to finding them, such as the Add/Remove Programs feature in the
Windows Control Panel, and the name of the Application should be the same as the
one listed during the download/installation and on the Application itself.

 

3.      Uninstalling the Application must remove all files associated with the
particular Application being uninstalled, and cannot be contingent on a user’s
providing personally identifiable information, unless that information is
required for account verification.

 

V. Unacceptable Activities

 

Publishersand their Affiliates may not do any of the following:

 

1.      Take control of a user’s computer maliciously by:

 

a.      Sending unsolicited computer information or material to others;

 

b.      Accessing, hijacking or otherwise using the computer’s modem or Internet
connection or service, and thereby causing damage to, the computer or causing
the owner or authorized user, or a third party defrauded by such conduct, to
incur charges or other costs that are not authorized by the owner or user;

 

c.      Using the computer as part of an activity performed by a group of
computers that causes damage to another computer;

 

d.      Delivering advertisements that cannot be closed without turning off the
computer or closing all other sessions of the Internet browser; or

 

e.      Using hacking software in order to gain administrative-level access to a
computer and use it in an unauthorized manner.

 

2.      Modify the security or other settings that protect user privacy or
otherwise cause damage to the normal operation of the computer.

 

3.      Collect personally identifiable information through the use of a
keystroke logging function (e.g., storing username and password).

 

4.      Induce the user to provide personally identifiable information by
intentionally misrepresenting the identity of the person seeking the
information.

 

5.      Misrepresent the nature or purpose of the download.

 

6.      Prevent reasonable efforts to block the download, installation or
execution of the Application.

 

7.      Remove, disable, or render inoperative a security, anti-spyware or
anti-virus technology installed on the computer.

 

8.      Install or execute the downloadable Application on the computer with the
intent of causing a person to use the downloadable Application in a way that
violates any other provision of this section.

 

9.      Allow any downloadable Application to be bundled with material violating
the above policies.

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

25



--------------------------------------------------------------------------------

EXECUTION VERSION    YAHOO! PUBLISHER NETWORK CONTRACT #                    

 

EXHIBIT 1 TO THE AGREEMENT

*** approved by Yahoo! as of the Start Date

As approved in writing by Yahoo!

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

26